UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21079 Hatteras Alternative Mutual Funds Trust (Exact name of registrant as specified in charter) 8540 Colonnade Center Drive, Suite 401 Raleigh, NC 27615 (Address of principal executive offices) (Zip code) Mr. David Perkins 8540 Colonnade Center Drive, Suite 401 Raleigh, NC 27615 (Name and address of agent for service) Registrant's telephone number, including area code: (919) 846-2324 Date of fiscal year end: December 31, 2014 Date of reporting period: July 1, 2013 – June 30, 2014 Item 1. Proxy Voting Record. Hatteras Alpha Hedged Strategies Fund The fund held no voting securities during the reporting period and did not vote any securities or have any securities that were subject to a vote during the reporting period. Hatteras Long/Short Equity Fund The fund held no voting securities during the reporting period and did not vote any securities or have any securities that were subject to a vote during the reporting period. Hatteras Long/Short Debt Fund The fund held no voting securities during the reporting period and did not vote any securities or have any securities that were subject to a vote during the reporting period. Hatteras Managed Futures Strategies Fund The fund held no voting securities during the reporting period and did not vote any securities or have any securities that were subject to a vote during the reporting period. Hatteras Hedged Strategies Fund The fund held no voting securities during the reporting period and did not vote any securities or have any securities that were subject to a vote during the reporting period. SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Hatteras Alternative Mutual Funds Trust By (Signature) /s/ David Perkins David Perkins President Date August 28, 2014
